DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-10, 14, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al. (US Publication No. 20160004432).

As to claims 1 and 10, Bernstein teaches a mobile terminal comprising: a display; at least one sensor; and a controller (fig. 1A, fig. 14, portable multifunction device), wherein the display is configured to display a virtual keyboard (fig. 14A, #20708, pp0350, virtual keyboard), and display a content entered by a user using the virtual keyboard on a content input window (fig. 14A, #20706), wherein the virtual keyboard includes an undo key for canceling a task performed in the content input window (fig. 14A-E, #20720, undoing content by touching and swiping left to right, and pp0346, pp0351) and a redo key for restoring a canceled task (fig. 14F-H, #20722, redoing content by touching and swiping right to left, and pp0346, pp0351), wherein when the at least one sensor detects a first drag past a first border line designated on a side of the undo key after a touch on the undo key (fig. 14A-E, #20720, undoing content by touching and swiping left to right, and pp0346, pp0351), the controller is configured to display a first expected change of content expected to be changed and displayed in the content input window to be identified when one of tasks performed in the content input window is to be canceled in a designated unit (fig. 14A-E, #20720, undoing content by touching and swiping left to right, and pp0346, pp0351, e.g. “again” is highlighted and deleted), and wherein when the at least one sensor detects a fourth drag past a fourth border line designated on a side of the redo key subsequent to a touch on the redo key (fig. 14F-H, #20722, redoing content by touching and swiping right to left, and pp0346, pp0351), the controller is configured to display a fourth expected change of content expected to be changed and displayed in the content input window to be identified when one of canceling tasks is to be restored (fig. 14F-H, #20722, redoing content by touching and swiping right to left, and pp0356, pp0357, e.g. “again” is highlighted and redone).  
As to claim 2, Bernstein teaches wherein when the at least one sensor detects a release of touch subsequent to the first drag, the controller is configured to reflect and display the first expected change of content in the content input window (fig. 14A-E, #20720, undoing content by touching and swiping left to right, and pp0346, pp0352, and pp0090, e.g. finger lift-off).  
As to claim 6, Bernstein teaches wherein when the at least one sensor detects a third drag past the first border line or a designated second border line when dragging is performed toward the undo key from a current touching point, the controller is configured to delete the first expected change of content from the content input window and display a content input window as before displaying the expected change of content (fig. 14A-H, undoing and redoing content by swiping from left to right and then right to left as shown).  
As to claims 8 and 15, Bernstein teaches wherein when the at least one sensor detects a release of touch after the fourth drag, the controller is configured to reflect and display the fourth expected change of content in the content input window (fig. 14A-H, undoing and redoing content by swiping from left to right and then right to left as shown and pp0352, and pp0090, e.g. finger lift-off).  
As to claims 9 and 14, Bernstein teaches wherein the controller is configured to establish areas extending by respectively designated distances from the undo key and the redo key as an undo key area and a redo key area, respectively, and when the at least one sensor detects a touch in each of the areas, the controller is configured to determine that a touch of a key corresponding to the touch area has occurred (fig. 14A-H, #20704-2, #20720, and #20722, contact sensing area for undoing and/or redoing content by swiping from left to right and then right to left as shown and pp0352, and pp0090, e.g. finger lift-off).

Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Publication No. 20100313158), discussed the concept of a user dragging an input for the user to generate the continuous and sequential undo or redo signal may be variable. For example, the keypad may be used, various shapes of input media may be used or a multiple touch may be used (see fig. 6, fig. 11, and pp0172).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645